On Respondent EPA’s Suggestion for Rehearing En Banc
Before: EDWARDS, Chief Judge, WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL, and GARLAND, Circuit Judges.
Circuit Judges WALD and KAREN Le-CRAFT HENDERSON did not participate in this matter.
Chief Judge HARRY T. EDWARDS and Circuit Judges SILBERMAN, ROGERS, TATEL, and GARLAND would grant the suggestion.
A statement of Circuit Judge SILBER-MAN dissenting from the denial of rehearing en banc is attached.
A statement of Circuit Judge TATEL dissenting from the denial of rehearing en banc, in which Chief Judge HARRY T. EDWARDS and Circuit Judge GARLAND join, is attached.

*14
ORDER

PER CURIAM
Respondent EPA’s Suggestion for Rehearing En Banc and the responses thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular active service did not vote in favor of the suggestion. Upon consideration of the foregoing, it is
ORDERED that the suggestion be denied.